Exhibit 10.1

 

DEAN FOODS COMPANY CORPORATE

2019 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:

To (i) align employee variable cash compensation with the annual objectives of
the Company, (ii) retain and motivate employees to execute the Company’s
financial and strategic plans, and (iii) attract talent and retain key employees
with competitive variable cash compensation.

 

 

Participants:

Employees of Dean Foods who are in positions to influence and/or control results
of the Company and/or their specific areas of responsibility are eligible to
participate.

 

 

Payout Criteria:

The criteria for payment to Participants under this short-term incentive (“STI”)
compensation plan (the “STI Plan” or “Plan”) and the weighting of such criteria
is based on performance against financial targets, individual target incentive
percentages, and performance against individual objectives as set forth below.

 

Participant Group

 

Components

CEO

 

· 75% Financial Objectives

All EVPs and SVPs, and

 

(Based on Dean Foods Adjusted Operating Cash Flow Target)

All grade 10-20 and grade 99 staff not covered by another STI Plan

 

· 25% Individual Objectives
(Based on Achievement of Individual Objectives)

 

Payout Scales:

The financial payout factor is 0% - 100% based on actual performance against
approved financial objectives. The individual objective factor is 0% - 100%
based on actual performance against approved individual objectives. Payments
under the STI Plan are variable in nature and are subject to the performance
payout criteria set out below.

 

Financial Objectives Performance Payout Criteria:

Each Participant has 75% of his or her STI target calculated against the
attainment of certain financial objectives as determined by the Compensation
Committee of the Company’s Board of Directors. Any payout under the financial
objectives portion of the STI award is subject to the Company meeting a minimum
Adjusted Operating Cash Flow (“OCF”) threshold equal to 50.1% of the OCF target
established by the Compensation Committee. Payout under the financial objectives
component for the Plan Year will be capped at 100% of target for Participants
receiving a rating of Solid Performer or better and capped at 50% for
Participants receiving a rating of Needs Improvement with no payout to
Participants receiving an Unsatisfactory Performance rating for the Plan Year.
The Participant must be actively employed by the Company on the last day of the
Plan Year to be eligible for a payout under the financial objectives portion of
the Plan. The STI Plan Year is the same as the Dean Foods fiscal year.

 

--------------------------------------------------------------------------------



 

Individual Objectives Performance Payout Criteria:

Each Participant has 25% of his or her STI target calculated against the
attainment of certain specified individual objectives as determined by the
Participant’s supervisor and / or Compensation Committee of the Board of
Directors. Depending on the Participant’s role in the organization, individual
objectives may be based on corporate, functional, business unit, or individual
objectives. Actual earned awards are based on the individual’s performance
against individual objectives and rating under the performance management
process, with payout guaranteed at target for a rating of Solid Performer or
better and no payout for a rating of Needs Improvement or Unsatisfactory
Performance in the Plan Year. In order to be eligible for a payout under the
individual objectives component of the Plan, the Participant must be actively
employed by the Company on the date the payment is made.

 

 

Adjustment of Targets / Actuals:

Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the criteria, targets, actuals, or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target.

 

 

Determination of Individual Target Incentive:

Individual target incentives for specific positions are included in the Dean
Foods Compensation Program. The Company may make adjustments to an individual’s
target incentive based on market conditions or business requirements, as
necessary.

 

 

Definitions:

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code).

 

 

 

“Retirement” is defined as age sixty-five (65).

 

 

Eligibility:

Eligibility is determined by salary grade in the Company, or as approved by the
SVP, Human Resources, or his/her designate. Except as otherwise provided by
State law, in in order to be eligible to receive an incentive award,
participants must be (i) for the Financial Objectives component, employed by the
Company on the last working day of the Plan Year and (ii) for the Individual
Objectives component, employed by the Company on the date the STI payment is
made.

 

 

 

A Participant is disqualified from receiving any incentive award (financial and
/ or individual) under the Plan if: (1) the Participant receives an
Unsatisfactory Performance (or equivalent) rating for the Plan Year or (2) the
Participant is terminated for Cause, as defined below, at any point during the
Plan Year or between the last working day of the Plan Year and the date the
incentive award is paid, except as otherwise provided by State law.

 

 

 

If a Participant dies, becomes disabled, or retires prior to the payment of
awards or if a Participant’s job is eliminated and such job elimination makes
the Participant eligible to receive benefits under a Company severance plan or
policy, the Participant may receive a payout, at the time other incentive awards
are paid, based on actual time in the position during the Plan Year, and actual
results of the Company.

 

 

 

Eligibility and individual target amounts may be prorated. A Participant’s
year-end base salary will be used to calculate the incentive award in the case
of those individuals actively employed by the Company on the last working day of
the Plan Year. A Participant’s base salary at the time of death, disability,
retirement, or job elimination will be used to calculate the prorated incentive
award in those specific circumstances.

 

--------------------------------------------------------------------------------



 

 

All proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. There will be no award made for
employees hired after December 15th of the Plan Year.

 

 

“Cause” Defined:

For purposes of this Plan, “Cause” means a Participant’s (i) failure to perform
substantially a Participant’s duties; (ii) serious misconduct that has caused,
or could reasonably be expected to result in, material injury to the business or
reputation of the Company; (iii) conviction of, or entering a plea of guilty
or nolo contendere to, a crime constituting a felony; (iv) breach of any written
covenant or agreement with the Company, any material written policy of the
Company or any Company code of conduct or code of ethics, or (v) failure to
cooperate with the Company in any internal investigation or administrative,
regulatory or judicial proceeding.

 

 

Repayment Provision:

All Plan participants agree and acknowledge that this Plan is subject to the
policies that the Compensation Committee of the Dean Foods Board of Directors
may adopt from time to time, with respect to the repayment to the Company of any
plan benefit received, including “clawback” policies.

 

--------------------------------------------------------------------------------